Citation Nr: 0124594	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as emphysema.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to July 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from a lung disorder, including emphysema, 
and any lung disorder that may be present is not shown to be 
causally or etiologically related to the veteran's service.  


CONCLUSION OF LAW

A lung disorder, including emphysema, was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
entitlement to service connection for emphysema.  The veteran 
maintains that he currently suffers from a lung disorder and 
that he first developed the disorder while in active service.  

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45, 630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The Board finds that even though this 
law was enacted during the pendency of this appeal and 
therefore was not considered by the RO, there is no prejudice 
to the veteran in proceeding with this appeal, as the 
requirements under the new laws and regulations have been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of the reasons and 
bases as to why there is no prejudice to the veteran).  

The Board finds that the RO provided notice to the veteran as 
to the evidence needed to substantiate his claim, and that 
the RO made satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file.  In this 
regard, the Board observes that the claims file contains the 
veteran's service medical records, as well as his post-
service service medical records.  The Board is unaware of any 
other treatment records pertaining to the veteran that are 
not included in his file.  In addition, the Board notes that 
the veteran was afforded two VA examinations in connection 
with his claim.  The Board therefore concludes that the duty 
to assist was satisfied in this case.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  To prove service 
connection, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § § 1110, 1131.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The evidence for consideration in this case includes the 
veteran's service medical records.  The veteran's August 1987 
entrance examination record indicates no history of 
symptomatology or clinical findings relative to a lung 
disorder.  The veteran's service medical records do document 
that in April 1990, he complained of exertional chest pain.  
At that time, the veteran denied any history of bronchitis, 
shortness of breath or chronic cough.  The consultation sheet 
indicated that the veteran was a heavy smoker, smoking one 
pack per day for the previous six years.  The clinical 
examination revealed normal findings.  The service medical 
records also show that the veteran was referred to the 
cardiology clinic for a stress test, which was completed in 
April 1990 approximately two weeks after the clinical 
examination.  The conclusions of the stress test were: (1) 
good for lung capacity; (2) adequate blood pressure and pulse 
response to exertion; (3) no exertion-induced asthma; and (4) 
negative for ischemia.  The April 1990 service medical 
records indicate that, upon review of the stress test 
results, the physician advised that the veteran could 
continue regular training.

The service medical records indicate that the veteran 
returned with similar complaints in May 1994, when he again 
reported exertional chest pain.  The clinical examination 
findings for lungs and chest were normal.  The physician's 
summary noted that the exertional chest pain response was not 
considered disabling.

The service medical records state that in July 1995, the 
veteran complained of a five-day history of fever, chills, 
dry cough and neck pain.  After clinical examination, the 
veteran was diagnosed with a viral syndrome and was 
prescribed over-the-counter drugs.  The July 1995 service 
medical records indicate that the veteran returned for 
treatment again only four days later, presenting with a 
continued history of fever, chills and a now-productive 
cough.  At the return visit, the veteran stated that his 
temperature had remained at 100 degrees Fahrenheit, despite 
his use of Tylenol.  The physician then diagnosed the 
condition as bronchitis and prescribed antibiotics.  Later, 
in October 1998, service medical records show that the 
veteran, after three days of symptoms, reported for treatment 
and was again diagnosed with bronchitis.  The service medical 
records do not show a follow-up visit for this episode of 
bronchitis.

The veteran's service medical records include a report of a 
chest x-ray taken in September 1997.  The results showed 
pulmonary vasculature within normal limits, lungs clear of 
infiltrate or consolidation, no evidence of abnormal hilar or 
mediastinal mass and bony thorax and chest walls 
unremarkable.  According to the report, the impression was of 
a normal chest.

The veteran's claims file includes his dental records.  In a 
March 1998 dental health questionnaire, the veteran indicated 
that he had no history of persistent cough, emphysema or 
asthma.  He also confirmed his habit of smoking one pack of 
cigarettes per day since age eighteen.

The service medical records include a report of a January 
1999 physical examination.  At that time, the veteran 
reported a history of chronic cough, but no history of 
asthma, shortness of breath or chest pain/pressure.  The 
examination report noted that his clinical evaluation for 
lungs and chest was normal.  The day after his January 1999 
examination, the service medical records illustrate that the 
veteran underwent a computed tomography (CT) scan with 
contrast.  The test results documented mild hyperaeration of 
the lungs, diminished attenuation of the pulmonary vascular 
structures, no bulla formation seen and no evidence of 
pleural thickening or effusion.  The reported impressions 
were: (1) no evidence of pulmonary infiltrate, nodule or 
consolidation; and (2) no mediastinal or hilar mass 
identified.  The results were, however, coded as abnormal, 
with recommended clinical correlation.  While there is no 
information on the January 1999 examination report indicating 
that a physician reviewed these test findings and compared 
them to the normal clinical findings, a notation on the 
examination report documents that the January 1999 medical 
information was subject to a pre-discharge review by a 
physician in June 1999 (which included a follow-up interview 
with the veteran) and that there was no interval health 
change during that time.  

The veteran reported for a VA medical examination in December 
1999.  At the examination, the veteran stated that he had had 
a chronic cough with green morning sputum for more than two 
years.  He mentioned that he had shortness of breath when 
climbing stairs.  The veteran commented that his chest often 
felt tight, but that this condition was relieved in part when 
he used a Proventil inhaler.  The examiner noted that the 
January 1999 CT scan had questionable emphysema-type changes.  
During the examination, the veteran underwent a pulmonary 
function test and the results were listed as normal.  The 
examination report listed the following clinical findings: 
(1) lungs were clear to auscultation bilaterally; (2) no 
evidence of cor pulmonale; (3) no evidence of pulmonary 
hypertension; and (4) no evidence of restrictive lung 
disease.  The examiner concluded that there was no medical 
evidence of the presence of emphysema in the veteran.

The veteran's post-service service medical records document 
that, in June 2000, he underwent a second CT scan with 
contrast.  The CT scan report noted mild hyperaeration 
involving both lungs, with a slightly diminished vascularity.  
The test impressions were: (1) no evidence of mediastinal 
mass or hilar mass; (2) no parenchymal infiltration 
identified; and (3) some blebs along both apices.  The 
results were again coded abnormal, with recommended clinical 
correlation.

The veteran was afforded a second VA examination in September 
2000.  At that examination, the veteran reported that 
periodically, he has a cough that goes on for approximately 
four to six weeks that is nonproductive, but so severe that 
he has some chest discomfort at the end of the cough.  He 
again mentioned shortness of breath when climbing stairs, but 
denied any history of wheezing.  He also confirmed a 
continued smoking pattern of one pack of cigarettes per day.  
The veteran underwent a second pulmonary function test at the 
examination and the results were again listed as normal.  The 
examiner remarked that the veteran's prior chest x-ray 
appeared within normal limits and that his two CT scans 
showed some apical bullae.  The examiner's report also 
indicated that the veteran's clinical examination was normal.  

Upon the completion of the examination and review of all 
findings and test results, the examiner concluded that: (1) 
no specific lung disease could be diagnosed; and (2) there 
was chronic intermittent cough, very likely related to 
cigarette use.  The examiner commented that the apical blebs 
present on the CT scans may be early emphysema, but may also 
be present without a significant amount of obstructive airway 
disease.  The examiner stated that the evaluation of whether 
the veteran has chronic pulmonary obstructive disorder (COPD) 
must be made on clinical grounds and with the presence of an 
abnormal pulmonary function test.  Finally, the examiner 
advised that anatomical emphysema as seen on the CT scan does 
not constitute a diagnosis of COPD.  

Because the veteran's August 1987 entrance examination record 
documents no history of symptomatology relative to a pre-
existing lung disorder, the Board must consider whether a 
lung disorder manifested itself initially during the 
veteran's period of active service.  In this case, service 
medical records show that during active service, the veteran 
presented for treatment on various occasions for periods of 
exertional chest pain, shortness of breath, bronchitis and/or 
chronic cough.  

According to the service medical records, the results of an 
April 1990 stress test conducted to analyze the veteran's 
chest pain were unremarkable, with the physician recommending 
that the veteran continue his regular schedule, while the two 
episodes of bronchitis in July 1995 and October 1998 
apparently resolved with time.  However, the Board observes 
that the veteran's medical records as a whole show that no 
physician who examined and/or treated the veteran has 
rendered a diagnosis of a lung disorder, including emphysema, 
during service, nor such a diagnosis at any time after his 
active service.  The Board does acknowledge the lung changes 
present on the veteran's two CT scan tests, but that review, 
interpretation and clinical correlation of those results has 
not resulted in a diagnosis of a lung disorder, including 
emphysema.  In this regard it is significant that neither of 
the two VA examinations diagnosed the veteran with any lung 
disorder.  

The Board recognizes that the veteran, based in part upon the 
findings of the CT scans, disagrees with a lack of diagnosis 
of a lung disorder and believes that he has had emphysema at 
least dating back to his January 1999 CT scan, which was 
conducted prior to his discharge from active service.  The 
Board acknowledges that the veteran may possibly have some 
level of expertise in this area, given his educational 
training, his prior service position and his current civilian 
position as a radiology technician.  As a radiology 
technician, however, the veteran may perform the testing 
procedures and may observe the results of CT scans, but he is 
not responsible for their evaluation in order to render a 
diagnosis, such as the radiologists who actually interpreted 
the CT scans.  Moreover, even if the veteran had some level 
of expertise, the Board finds that the observations and 
diagnoses (or lack thereof) of the physicians involved in 
this matter carry more probative value than the veteran's 
opinion of his medical status.  

Simply put, the evidence does not demonstrate that a lung 
disorder was manifested during service or currently.  The 
Board acknowledges the existence of a variety of intermittent 
respiratory symptoms as noted in the claims file, but also 
recognizes that no physician involved in examination and/or 
treatment of the veteran has at any time diagnosed a lung 
disorder, including emphysema.  Therefore, based upon the 
entirety of the record, the Board concludes that the 
preponderance of the evidence demonstrates that the veteran 
does not have a current disability incurred during or linked 
to his active service.  Accordingly, in the absence of a 
present disability, service connection for a lung disorder, 
including emphysema, is not warranted.  


ORDER

Service connection for a lung disorder, including emphysema, 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

